
	
		I
		112th CONGRESS
		2d Session
		H. R. 6176
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Boustany (for
			 himself and Mr. Price of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act to permit hospitals to
		  make incentive payments to physicians to promote quality and
		  efficiency.
	
	
		1.Short titleThis Act may be cited as the
			 Aligning Incentives for Better Patient
			 Care Act of 2011.
		2.Permitting
			 certain incentive payments that promote quality and efficiency
			(a)In
			 generalSection 1877(e) of
			 the Social Security Act (42 U.S.C. 1395nn(e)) is amended by adding at the end
			 the following new paragraph:
				
					(9)Incentive
				payments that promote quality and efficiencyAny remuneration made, directly or
				indirectly, to a physician by a qualified hospital (as such term is defined in
				subsection (j)(2)) under the terms of a quality incentive agreement that meets
				the requirements of subsection (j)(1), for purposes of sharing cost savings
				generated for the hospital through the physician’s voluntary participation in
				quality improvement activities under such
				agreement.
					.
			(b)Requirements for
			 incentive paymentsSection 1877 of the Social Security Act (42
			 U.S.C. 1395nn) is amended by adding at the end the following new
			 subsection:
				
					(j)Requirements for
				exception for incentive payments that promote quality and efficiency
						(1)Quality
				incentive agreement
							(A)In
				generalA quality incentive
				agreement that meets the requirements of this paragraph is an agreement between
				a physician and a qualified hospital that meets the following
				requirements:
								(i)Quality
				improvement activitiesThe agreement lists the quality
				improvement activities under the hospital’s quality improvement program that
				the physician agrees to participate in under the agreement.
								(ii)Determination
				of remunerationThe agreement
				specifies that remuneration will be made to the physician by the hospital for
				cost savings achieved through the physician’s participation in the quality
				improvement activities under clause (i), and includes the methodology that will
				be used to determine—
									(I)the cost savings
				achieved through the physician’s participation in such activities; and
									(II)subject to any
				limitation under paragraph (3)(A), the amount of any remuneration made to the
				physician under such agreement.
									(iii)RecordsThe agreement contains a requirement that
				the physician and the hospital retain records related to the agreement,
				including records related to any remuneration made under the agreement, for a
				period determined by the Secretary. At the request of the Secretary, the
				physician and the hospital shall make such records available to the Secretary
				for purposes of an audit conducted by the Secretary under paragraph
				(3)(B).
								(B)Limitation on
				basis of paymentThe quality
				incentive agreement under subparagraph (A) may not allow remuneration to be
				made on the basis of—
								(i)the volume of referrals made by the
				physician to the hospital;
								(ii)the value of
				referrals made by the physician to the hospital;
								(iii)cost savings
				achieved through limiting or denying a beneficiary’s access to items or
				services solely on the basis that such services are new or improved; or
								(iv)cost savings
				achieved through directly or indirectly reducing or restricting the provision
				of items and services which the physician involved determines to be medically
				necessary or medically appropriate.
								(2)Qualified
				hospital
							(A)In
				generalFor purposes of this
				subsection, the term qualified hospital means a hospital
				that—
								(i)has established and maintains a quality
				improvement program that contains a list of quality improvement activities that
				meet the requirements of subparagraph (B) that the hospital seeks to encourage
				physicians to participate in;
								(ii)makes payments to
				the Secretary under subparagraph (C);
								(iii)provides notice
				to beneficiaries that meet the requirements under subparagraph (D);
								(iv)complies with the
				requirements of subparagraph (E), related to physician independence; and
								(v)submits the annual
				report required under subparagraph (F).
								(B)Quality
				improvement activities
								(i)In
				generalWith respect to a quality improvement program of a
				hospital under
				subparagraph (A)(i), a quality
				improvement activity is an activity—
									(I)that is designed
				by the hospital to—
										(aa)improve the
				quality of inpatient hospital care (including improvements in patient safety);
				and
										(bb)generate cost savings for the hospital;
				and
										(II)does not
				jeopardize patient health or safety.
									(ii)FlexibilityA quality improvement activity may be
				designed to—
									(I)be clinical or
				non-clinical in nature;
									(II)increase
				communication and coordination between physicians and other providers;
									(III)improve
				admission planning, discharge planning, operating room utilization, timely
				documentation of the medical record, or appropriate transfer of patients within
				departments of a hospital;
									(IV)reduce the rate
				of avoidable re-operations;
									(V)reduce avoidable
				readmissions;
									(VI)appropriately
				reduce the average length of stay for patients in a hospital; or
									(VII)make other appropriate quality
				improvements, based on quality improvement measures recommended by physician
				specialty societies, the National Quality Forum, the National Committee for
				Quality Assurance, and the Physician Consortium for Performance
				Improvement.
									(iii)Other
				requirements
									(I)Quality and cost
				benchmarksThe hospital shall include the quality and cost
				benchmarks that the hospital uses to determine if an activity is a quality
				improvement activity in the quality improvement program under subparagraph
				(A)(i).
									(II)LimitationA
				quality improvement program may not include incentives to encourage the
				hospital or a physician to avoid taking on difficult or complex cases, which,
				but for the remuneration permitted under subsection (e)(9), the hospital or
				provider would have taken on.
									(C)Shared savings
				with MedicareFor each year
				(except for the first such year) that a hospital makes remuneration under
				subsection (e)(9), the hospital shall make, at such time and in such manner as
				the Secretary may require, a payment to the Secretary in an amount that is
				determined by the Secretary, but exceeds one percent of cost savings generated
				in such year as a result of physician participation in quality improvement
				activities through a quality incentive agreement under paragraph (1). Any
				payments made by a hospital to the Secretary under this subparagraph shall be
				deposited in the Federal hospital insurance trust fund.
							(D)Notice
				requirements
								(i)In
				generalA hospital that is a
				party to a quality incentive agreement under paragraph (1) shall, during the
				period of such agreement—
									(I)provide notice to
				each beneficiary who receives inpatient hospital services in such hospital that
				the hospital provides remuneration to physicians who voluntarily participate in
				such agreement; and
									(II)disclose and prominently display on the
				public Internet website of the hospital information about the hospital’s
				participation in such agreement and the remuneration made under such
				agreement.
									(ii)TimingTo
				the extent that is feasible, without compromising patient safety, the notice
				under clause (i)(I) shall be provided to a beneficiary before such beneficiary
				receives inpatient hospital services through the hospital.
								(E)Protection of
				physician independenceA
				qualified hospital may not—
								(i)require that any
				physician who works for the hospital (as an employee, an independent
				contractor, or in any other status) to enter into a quality incentive agreement
				under paragraph (1); or
								(ii)penalize such
				physician (except through a denial of remuneration under subsection (e)(9),
				subject to the terms of the agreement under paragraph (1)) for the failure of
				such physician to participate in the quality improvement activities under the
				hospital’s quality improvement program.
								(F)Annual
				reportA hospital shall submit to the Secretary an annual report
				that includes—
								(i)a
				copy of the hospital’s quality improvement program;
								(ii)a
				list of the major quality improvement activities for which remuneration was
				made under any quality incentive agreement to which the hospital is a party
				during the previous year;
								(iii)the amount of
				cost savings generated for the hospital by such quality improvement activities
				during such year; and
								(iv)the quality
				improvement activities that generated the most cost savings for the
				hospital.
								(3)Responsibilities
				of the Secretary
							(A)Authority to set
				limits to prevent misuse of incentive paymentsThe Secretary may set a limit to the amount
				of remuneration that a hospital may make to a physician under an agreement
				under paragraph (1) for the purpose of the types of remuneration prohibited
				under clauses (i) or (ii) of paragraph (1)(B).
							(B)AuditsThe Secretary, may, in such time and manner
				as the Secretary may specify, audit a hospital or physician with respect to
				remuneration made pursuant to a quality incentive agreement under paragraph
				(1).
							(C)Public
				disclosure of participating hospitals on websiteThe Secretary
				shall maintain and publish a list of hospitals that have quality incentive
				agreements under paragraph (1) on the Medicare.gov Internet website of the
				Centers for Medicare & Medicaid
				Services.
							.
			(c)Quality
			 incentive ombudsmanSection
			 1808(c) of such Act (42 U.S.C. 1395b–9(c)) is amended by adding at the end the
			 following new paragraph:
				
					(4)Quality
				incentive ombudsman
						(A)In
				generalThe Secretary shall
				provide a quality incentive ombudsman with Centers for Medicare & Medicaid
				Services, who shall respond to complaints and inquiries made by individuals
				described under paragraph (2)(A), hospitals, and physicians relating to the
				remuneration permitted under section 1877(e)(9).
						(B)Office and
				reportThe quality incentive
				ombudsman may be within the office of the Medicare Beneficiary Ombudsman
				appointed under paragraph (1), and the activities of the quality incentive
				ombudsman shall be included in the report under paragraph
				(2)(C).
						.
			(d)Regulations
				(1)In
			 generalNot later than January 1, 2014, the Secretary of Health
			 and Human Services shall promulgate regulations to implement subsections (e)(9)
			 and (j) of section 1887 of the Social Security Act, as added by subsection (a).
			 Such regulations may include model quality incentive agreements and quality
			 improvement programs.
				(2)ConsultationIn
			 developing the regulations under paragraph (1), the Secretary of Health and
			 Human Services shall consult with physician specialty societies, hospitals, and
			 individuals entitled to benefits under part A or enrolled under part B of title
			 XVIII of the Social Security Act.
				(3)Federal Trade
			 Commission and Department of JusticeNot later than January 1,
			 2014, to the extent that quality incentive agreements under section 1877(j) of
			 the Social Security Act may implicate anti-trust laws and regulations, the
			 Federal Trade Commission and the Attorney General shall review such laws and
			 regulations and shall issue regulations or guidance that includes examples of
			 quality incentive agreements (as such term is used in section 1877(j) of the
			 Social Security Act) that are permitted under such laws and regulations, and
			 examples of such agreements that are not permitted under such laws and
			 regulations.
				(e)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration made on or after January 1, 2014.
			3.Exception to civil
			 monetary penalties for certain incentive paymentsSection 1128A(b)(1) of the Social Security
			 Act (42 U.S.C. 1320a–7a(b)(1)) is amended, in the matter preceding subparagraph
			 (A), by inserting (except for remuneration made pursuant to section
			 1877(e)(9)) after makes a payment.
		4.Establishment of
			 a safe harbor from certain criminal penalties to provide for use of incentive
			 payment programs between physicians and hospitalsSection 1128B(b)(3) of the Social Security
			 Act (42 U.S.C. 1320a–7b(b)(3)) is amended—
			(1)in subparagraph
			 (I), by striking and at the end;
			(2)in subparagraph
			 (J), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(K)any remuneration between a hospital and a
				physician made pursuant to section
				1877(e)(9).
					.
			
